Detailed Action
The following is a second Non-Final rejection in response to Applicant’s filing of reconsideration after non-final rejection and interview with the examiner dated 11/16/2021 and 10/29/2021 respectively. Applicant provided additional arguments for consideration.  Claim 23 was added. Claims 1-4 and 6-23 are pending and have been rejected as indicated below. 

Response to Remarks
The 35 USC § 101 rejection is not withdrawn in light of the Applicants' arguments. First, Applicant asserts “Regarding step 2A (prong 1)…amended claims cannot practically be performed in the mind at least because a human mind cannot act as a "positioning device" from which "streams of positioning data" are received. A human mind likewise cannot practically act to generate and send a report to a recipient device.” (Remarks 11-15).  In response, the rejection clearly addresses this limitation under step 2A (prong 2), an additional element (See also Final Rejection dated 2/3/2021, p. 2).  Similarly, generating and sending a report to a recipient device are treated as additional elements rather than mental steps. Second, the Applicant alleges, "Because the Office Action's argument regarding step 2A (prong 2) exclusively rests on the Applicant's claims purportedly reciting "generic computer elements performing a generic computer function," the Office Action's argument appears to be improperly based upon a "well-understood, routine, conventional consideration," contravening the requirements laid out in MPEP § 2106.04(d)." (Remarks 11-15). In response, the arguments have been fully considered but they are not persuasive for the reasons provided in the Advisory Action dated 4/19/2021.  Finally, the Applicant asserts, "Since the Office Action does not "expressly support [this] rejection in writing with" any of the types evidence listed in the MPEP § 2106.07(a)(III), the 

The 35 USC § 103(a) rejection of claims 1-4 and 6-23 as being unpatentable over McClellan et al., (US 9847021) in view of Mitchell et al. (US 9,881,272) is not withdrawn but has been updated to clarify the Examiner’s position in response to Applicant’s assertions. In response to Applicant’s arguments, Examiner directs Applicant to review the newly presented revised 35 USC 103 rejection below.
Applicant asserts that the amended claims differentiate from the cited art by reciting "to the first speeding percentage value corresponding to a first percentage of at least a subset the plurality of routes ... the second speeding percentage value corresponding to a second percentage of at least the subset of the plurality of routes along which the one or more vehicles were speeding by at least the second speed threshold while driven by the driver during the time period." (Remarks 17). The Applicant additionally argues "Mitchell is completely silent on percentages." (Remarks 17). In response Mitchell uses the symbol %, but more pertinently, Mitchell discloses at least, "…A tally area in the fleet speeding severity report 521 tallies the number of speed violations for a given driver (e.g. 53 0-10 mph violations, 57 10-25 mph violations, and 53 over 25 mph violations, and 163 total violations for driver D1), which can be populated when the user selects that driver on the graph, for example by a mouse click or mouse first speeding percentage value and a second speeding percentage value, since one of ordinary skill would have understood that providing the ratio was equivalent to providing the percentage. This interpretation is further bolstered by the teachings in Col 23 lines 56-66 which teach: The system can further process the data to show an average operational metric for a plurality of the vehicles over a period of time, for example monthly or quarterly averages on trending of operational metrics. Examiner asserts that these operational metrics include speed thresholds as well as number of speed violation as discussed in multiple places in the reference);

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are examined in accordance with 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan, 7, 2019) ("2019 PEG) and October 2019 Update: Subject Matter Eligibility (October 17, 2019) (“October 2019 Update”).
Under Step 1 claims 1, 12, and 20 are directed to a method, system, and product under §101, each following a similar underlying series of steps.  
Under Step 2A, Prong One, the claims recites, identifying speed tolerance data associated with each of the plurality of routes, the speed tolerance data identifying a first speed threshold and a second speed threshold; comparing the driver speed data to the speed tolerance data; generating, based on the comparing of the driver speed data to the speed tolerance data, a first speeding percentage value and a second speeding percentage value, the first speeding percentage value corresponding to a first percentage of at least a subset the plurality of routes along which the one or more vehicles were speeding by at least the first speed threshold while driven by the driver during the time period, the second speeding percentage value corresponding to a second percentage of at least the subset of the plurality of routes along which the one or more vehicles were speeding by at least the second speed threshold while driven by the driver during the time period.. These limitations involve step that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of computer components. Nothing recited in the identified claim elements preclude them from being practically performed in the mind. For example, identifying speed tolerance data can be performed by identifying a speed limit by observation or verbally; and comparing the driver 
Under Step 2A Prong Two, the claims recite the following as additional elements: Claim 1 recites a positioning device and a recipient device; Claim 12 recites, a communication transceiver that receives a plurality of streams of position data form a positioning device, and that sends a report to a recipient device; and, Claim 20 recites, a non-transitory computer-readable medium and a processor.  Each of these claims recites the following functions which are considered additional elements: receiving a plurality of streams of position data from a positioning device along a plurality of different trips throughout the time period, wherein each of the plurality of streams of position data is associated with one of a plurality of routes driven by a driver using one or more vehicles; generating driver speed data based on the plurality of streams of position data; and generating a report. The claimed invention does not purport to improve a technology, computer functionality, or otherwise change the way those devices function independently or in combination.  The additional elements do not integrate the judicial exceptions into a practical application because they do not impose meaningful limits on practicing the identified judicial exception. The additional elements amount to mere instructions to apply the concept in a computerized environment. Additionally, generating the driver speed data is recited at a high level of generality since it is unclear what specific processes are meant.  Regarding claims 1, 12, and 20, each claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. 

The dependent claims are likewise rejected because they recite claim elements that further define the limitations identified as judicial exceptions. For example, claims 2-4 and 6-7, 13-15, and 21-23 recite language that further defines the data in a descriptive sense, or further defines the judicial exceptions identified above by further characterizing the various calculations performed on the data.  Claims 8-11 and 17-19 recite additional elements, in the form of generating hard acceleration data, receiving a one or more streams of accelerometer data and receiving a one or more streams of gyroscope data.  As similarly reasoned above, these 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-23 are rejected under 35 U.S.C. 103 as being unpatentable over McClellan et al., (US 9847021) in view of (Mitchell et al. (US 9,881,272)
Concerning claims 1, 12 and 20, McClellan discloses a system and non-transitory computer readable storage medium for tracking driver analytics over a time period, the system comprising: 
 a communication transceiver that receives a plurality of streams of position data from a positioning device and that sends a report to a recipient device, the plurality of streams of position data corresponding to different trips throughout the time period (McClellan, col. 10, lines 34-53, i.e., vehicles report data to GAN 110 via satellite 109, cellular network 108, or other communications device and store in database 106), wherein each of the plurality of streams of position data is associated with one of a plurality of routes driven by a driver using one or more vehicles (McClellan, col. 10, lines 43-53, vehicles collect the data and report in at specific times, 
a memory that stores instructions (McClellan, Fig. 1, Element. 104, server and database); and 
a processor (McClellan, col. 14, line 25), wherein execution of the instructions by the processor causes the processor to: 
identify speed tolerance data associated with each of the plurality of routes, the speed tolerance data identifying a first speed threshold and a second speed threshold (see below), 
generate driver speed data based on the plurality of streams of position data (McClellan, Fig. 7, Element. 701, i.e., obtain current vehicle speed data), 
compare the driver speed data to the speed tolerance data (McClellan, Fig. 7, Element. 703, i.e. compare the vehicle speed to the speed limit data), 
McClellan does not clearly disclose however, Mitchell discloses 
identify speed tolerance data associated with each of the plurality of routes, the speed tolerance data identifying a first speed threshold and a second speed threshold (Mitchell, col. 15, lines 19-37, allows input of average speed thresholds that have the effect of creating a tolerance zone; col. 10, line 66—col. 11, line 5, metrics tracked include, inter alia, vehicle speed versus a posted speed limit, vehicle speed versus a speed threshold) and 
generating, based on the comparing of the driver speed data to the speed tolerance data, a first speeding percentage value and a second speeding percentage value, the first speeding percentage value corresponding to a first percentage of at least a subset the plurality of routes along which the one or more vehicles were speeding by at least the first speed threshold while driven by the driver during the time period, the second speeding percentage value corresponding first speeding percentage value and a second speeding percentage value, since one of ordinary skill would have understood that providing the ratio was equivalent to providing the percentage. This interpretation is further bolstered by the teachings in Col 23 lines 56-66 which teach: The system can further process the data to show an average operational metric for a plurality of the vehicles over a period of time, for example monthly or quarterly averages on trending of operational metrics. Examiner asserts that these operational metrics include speed thresholds as well as number of speed violation as discussed in multiple places in the reference);
McClellan does not explicitly disclose however Mitchell discloses generate the report, the report identifying at least the driver, the time period, and the first speeding percentage value and the second speeding percentage value (Mitchell, Fig. 3D, Element. 521, where the color-coded horizontal bar chart includes driver percentages in a particular speeding range; McClellan, col. 
sending the report to a recipient device (Mitchell, col. 35, lines 21-22).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have generated operations reports showing business-defined speed tolerances to measure when employees’ performance is outside of acceptable practice of the particular organization. One of ordinary skill in the art would have been motivated to do so for the benefit of providing operational insight to help decision-makers identify risks and opportunities to reward or modify employee behavior.
Concerning claims 2 and 13, McClellan in view of Mitchell discloses wherein the speed tolerance data associated with each of the plurality of routes includes one or more posted speed limits applicable to portions of the plurality of routes driven by the driver using the one or more vehicles (McClellan, col 15, lines 32-37, searches current speed limit in the speed by street database).
Concerning claims 3 and 14, McClellan in view of Mitchell discloses wherein the speed tolerance data associated with each of the plurality of routes includes one or more speed limits that are based on one or more other vehicle speeds associated with one or more other vehicles traveling along at least one of the plurality of routes other than the one or more vehicles driven by the driver (McClellan, col. 19, lines 56-67, speed limit inaccuracies identified from a threshold of violations e.g., by plurality of vehicles in a particular area).
Concerning claims 4 and 15, McClellan in view of Mitchell discloses wherein execution of the instructions by the processor causes the processor to also calculate an average speed of at least two of the one or more other vehicle speeds associated with at least one of the one or more other vehicles, wherein the one or more speed limits are based on the average speed (McClellan, col 20, lines 58-67, speed limit is 55mph but traffic flow is at 65mph, and col. 21, lines 1-35, the system could modify the speed limit or make an exception for that trip portion).
Concerning claim 6, McClellan in view of Mitchell discloses the method of claim 1, wherein the time period corresponds to at least a portion of an employment period of the driver with a particular employer (McClellan, col. 16, line 18-20, employee context, the time period are configurable as discussed at col. 14, lines 59-64).
Concerning claim 7, McClellan does not disclose, however Mitchell discloses the method of claim 1, further comprising generating a vehicle-specific speeding percentage value for each of the one or more vehicles, each vehicle-specific speeding percentage value identifying how often the driver was speeding while driving a corresponding vehicle of the one or more vehicles during the time period (Mitchell, col. 17, lines 39-; col. 22, lines 41-59, i.e., all GPS event data is associated with a driver, a period of time, and a vehicle, so the statistics tracked for them such as those recited in claim 1 presentable by vehicle; col. 1,line 37-42, discusses the goal of providing reports and metrics that reflect activity of a driver, creating groups to match fleet personnel to vehicle attributes).  The motivation to combine is the same as provided above. 
Concerning claims 8 and 16, McClellan in view of Mitchell discloses wherein execution of the instructions by the processor causes the processor to also generate hard braking data based on the plurality of streams of position data, the hard braking data identifying one or more instances of hard braking by the driver driving one of the one or more vehicles during the time 
Concerning claims 9 and 17, McClellan in view of Mitchell discloses wherein execution of the instructions by the processor causes the processor to also generate hard acceleration data based on the plurality of streams of position data, the hard acceleration data identifying one or more instances of hard acceleration by the driver driving one of the one or more vehicles during the time period (McClellan, col. 5, lines 13-27, i.e., one or more accelerometers to detect aggressive driving).
Concerning claims 10 and 18, McClellan in view of Mitchell discloses wherein the network communication transceiver also receives one or more streams of accelerometer data from a device electrically coupled to at least one accelerometer along the plurality of different trips throughout the time period, wherein generating the driver speed data is also based on the one or more streams of accelerometer data (McClellan, col. 6, lines 50-67, MCM receives the data and sends it to the base station).
Concerning claims 11 and 19, McClellan in view of Mitchell discloses wherein the network communication transceiver also receives one or more streams of gyroscope data from a device electrically coupled to at least one gyroscope along the plurality of different trips throughout the time period, wherein generating the driver speed data is also based on the one or more streams of gyroscope data (McClellan, col. 6, lines 63-65, accelerometer to measure centripetal, centrifugal, radial, tangential acceleration).
Concerning claim 21, McClellan in view of Mitchell discloses the method of claim 1, further comprising:

identifying a second time at which a second speed of the driver speed data stops exceeding the posted speed limit by at least the speed leeway (McClellan, col. 16, lines 44-54, speeding condition over a period of time);
identifying an amount of time to associated with an event based on a comparison of the first time and the second time (McClellan, col. 16, lines 44-54, speeding condition over a period of time);
comparing the amount of time with a time limit (McClellan, col. 17, lines 64-67multiple speed threshold may be used to vary course of action); and
classifying the event based on the comparison of the amount of time with the time limit (McClellan, col. 17, line 64--col. 18, line 15, i.e., the first threshold result in merely record classification; the second threshold is associated with a driver warning classification, the third threshold is associated with a driver warning and server notification class.
Concerning claim 22, McClellan in view of Mitchell discloses the method of claim 1, further comprising generating a driver safety score based on at least one of the first speeding percentage value and the first speeding percentage value, wherein the report includes the driver safety score (Mitchell, Fig. 3L, Element. 303d, speed rating for each driver; col. 16, lines 22-30, ranking the drivers based for speeding events over the 24 hours, where speeding events are determined according to speed tolerances).
Concerning claim 23, McClellan in view of Mitchell discloses the method of claim 1, wherein the first speeding percentage is associated with a percentage of driving time speeding and the second speeding percentage value is associated with a percentage of driving distance spent speeding. (Mitchell, Col. 19 line 61 – Col 20 line 63 and FIG. 3F shows an example of a detailed report for a driver and vehicle, as could be accessed, for example, in a page for vehicle speeds and violations. As shown in FIG. 3F, the report is run for events that are 2 mph over a speed limit for a workday. Shows all locations (giving both length of time AND distance travelled) for that time range for which the driver went at least two mph over a posted speed or an average traffic speed. (Examiner asserts that this would give a basic speeding percentage of route sped vs routes not sped in the report for each vehicle run in the report). Where a vehicle and driver have exceeded predetermined thresholds or criteria, shown here as speeds in excess of a “posted speed” for a route or the average road speed for the location).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW H DIVELBISS/Examiner, Art Unit 3624